Citation Nr: 0507190	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  01-00 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for ulcers.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to a disability rating in excess of 10 
percent for a pilonidal cyst, including review of the rating 
by analogy.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  

5.  Entitlement to service connection for mitral valvular 
heart disease.  

6.  Entitlement to service connection for residuals of a 
sacral injury.  

7.  Entitlement to service connection for degenerative joint 
disease of the thoracic spine with wedge deformity at 
vertebra T-9.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from May 1955 
to May 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.  

The issues of entitlement to service connection for ulcers; 
tinnitus; PTSD; mitral valvular heart disease; residuals of a 
sacral injury; degenerative joint disease of the thoracic 
spine with wedge deformity at vertebra T-9; and entitlement 
to a disability rating in excess of 10 percent for a 
pilonidal cyst, including review of the rating by analogy, 
are being remanded and are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  





FINDINGS OF FACT

1.  An unappealed October 1995 RO decision denied service 
connection for PTSD on the basis that the medical evidence 
showed that he did not meet all of the diagnostic criteria 
for PTSD.  

2.  The evidence received since October 1995 includes VA 
clinical records from December 2000 to September 2001, which 
contain extensive evaluations and assessments of PTSD by VA 
medical personnel.  

3.  The evidence received since October 1995 was not 
previously submitted to agency decision makers.  It bears 
directly and substantially upon the specific matter under 
consideration.  It is neither cumulative nor redundant, and 
by itself or in connection with evidence previously 
assembled, it is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for PTSD.  


CONCLUSIONS OF LAW

1.  The October 1995 RO decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2004).

2.  Evidence received since the RO's 1995 decision is new and 
material and the veteran's claim of entitlement to service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (as effective for claims filed 
prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's application to reopen his claim 
for service connection for PTSD.  Therefore, no further 
development with regard to the application to reopen is 
needed.  That claim and the remaining claims in appellate 
status are addressed in the remand below.  

Application to Reopen Claim for Service Connection for PTSD

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  
Consequently, a claim for service connection requires 
evidence of a current disability, evidence of disease or 
injury during service, and evidence relating the current 
disability to the disease or injury during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter [Chapter 38]; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2004).  

Review of the claims folder discloses a previous decision by 
the RO.  In October 1995, the RO denied service connection 
for psychiatric conditions, including PTSD.  The veteran was 
notified later that month but did not file a timely notice of 
disagreement.  Decisions of the RO, which are not appealed, 
are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2004).  

However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, the claim 
will be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 2002).  

The provisions of 38 C.F.R. § 3.156 were changed, but only 
for claims filed on or after August 29, 2001.  66 Fed. Reg. 
45620 (Aug. 29, 2001), codified at 38 C.F.R. § 3.156..  The 
veteran's application to reopen his claim was received by the 
RO in August 1999; consequently, the more favorable version 
of § 3.156 in effect before August 29, 2001, applies.  For 
claims received before that date, new and material evidence 
means evidence not previously submitted to agency decision 
makers that bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  

The United States Court of Appeals for the Federal Circuit 
has held that this is a jurisdictional matter.  That is, VA 
has no jurisdiction to consider the claim unless the 
appellant submits new and material evidence.  Therefore, the 
first determination that the Board must make, is whether the 
veteran has submitted new and material evidence to reopen the 
claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001). 

Looking to the evidence of record at the time of the October 
1995 RO decision, the Board notes that it included service 
medical records, VA clinical notes dated in January and 
February 1995 with a diagnosis of subdiagnostic PTSD 
(emphasis added), and the report of an August 1995 VA 
psychiatric examination which did not diagnosis PTSD.  That 
latter examiner expressed the opinion that, "Although this 
veteran seems to give evidence for a stressor that might 
cause post-traumatic stress disorder, it is the opinion of 
this examiner the full spectrum of the disorder is not 
present."  Thus, the RO found that there was no clear 
diagnosis of PTSD at the time of the October 1995 RO 
decision.  It is pertinent to note that, prior to March 1997, 
38 C.F.R. § 3.304(f) provided that service connection for 
PTSD required medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed in service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in- service stressor.  
(Emphasis added.)

The Board finds that the version of 38 C.F.R. § 3.304(f) in 
effect from June 1999, requiring only medical evidence 
diagnosing PTSD in accordance with DSM-IV, is more favorable 
to the veteran than the previous version that required a 
"clear diagnosis" of PTSD.  Since the October 1995 VA 
decision, the veteran has been seen several times in 1999 and 
2000.  On these occasions, the VA clinicians provided 
detailed evaluations and concluded that the veteran did 
indeed have PTSD.  As there is ample competent evidence of a 
current diagnosis of PTSD, the Board must conclude that VA 
has received evidence that was not previously submitted to 
agency decision makers that bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  This meets the definition of 
new and material evidence.  38 C.F.R. § 3.156 (2001).  It 
requires that the claim be reopened.  38 U.S.C.A. § 5108.  
ORDER

As new and material evidence has been received, the claim of 
entitlement to service connection for PTSD is reopened; the 
appeal is granted to this extent only.  


REMAND

Ulcers.  In Charles v. Principi, 16 Vet. App. 370 (2002), the 
United States Court of Appeals for Veteran Claims (Court) 
discussed the new provisions of 38 U.S.C.A. § 5103A (West 
2002).  The Court pointed that VA's duty to assist a claimant 
includes, inter alia, "providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim."  38 
U.S.C. § 5103A(d) (2002).  The new law requires a medical 
examination when there is evidence of record satisfying two 
of the requirements of the statute, i.e., competent evidence 
of a current disability and evidence indicating an 
association between the appellant's disability and his active 
service (see 38 U.S.C.A. § 5103A(d)(2)(A), (B)).  

In the veteran's case, ulcers are not apparent in the medical 
record until more than 9 years post-service, but upon a VA 
examination in January 1985, the veteran reported that 
epigastric pains began in service in 1967, while he was in 
Vietnam.  He has made other statements to the effect that 
ulcer symptoms began in service.  While the veteran, as a 
layman, is not competent to provide an opinion regarding the 
diagnosis or etiology of a medical condition (see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992)), the law provides 
that where lay evidence indicates that the disability may be 
associated with service, a medical opinion should be 
obtained.  38 U.S.C.A. § 5103A(d)(2)(B); 38 C.F.R. 
§ 3.159(a)(2) (2004).  The Board finds that the record does 
not contain sufficient medical evidence to make a decision on 
the claim, so the provisions of Section 5103A(d)(2)(C) are 
met and an examination and medical opinion are required on 
this issue.  

Tinnitus.  The veteran asserts that he has tinnitus as the 
result of many years duty as a airplane mechanic.  Hearing 
deficits were noted in service and service connection has 
been established for a hearing loss disability.  A competent 
medical opinion is warranted on the questions of whether the 
veteran's tinnitus is linked to in-service noise exposure or 
was caused or aggravated by his service-connected sensori-
neural hearing loss.  Id.; see also 38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995).

Pilonidal Cyst.  The Veterans Claims Assistance Act of 2000 
(herein "VCAA") became law on November 9, 2000.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

The Court's decision in Pelegrini v. Principi, 18 Vet App 
112, 120, 121 (2004) held, in part, that a VCAA notice, 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

Review of the March 2001 VCAA notice letter shows that the RO 
offered to get "any" evidence which the veteran might 
identify; however, this cannot reasonably be construed as 
telling him to submit any evidence in his possession that 
pertains to the claim, or that he should give VA "everything 
you've got pertaining to your claim(s)."  The Board cannot 
correct this notice defect and must return the case to the 
RO, to issue a proper notice.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

As the veteran's service-connected pilonidal cyst was last 
examined in May 2000, this remand affords an opportunity for 
a current examination.   38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see also, e.g., Caffrey v. Brown, 6 Vet. App. 
377 (1994); Proscelle v. Derwinski, 2 Vet. App. 629 (1992). 

PTSD.  The veteran submitted a detailed stressor statement 
identifying his location as Bien Hoa Air Base and provided 
almost a month-by-month account of stressors experienced 
during his tour of duty.  He should be asked for specific 
names and, whether he can provide names or not, the RO should 
attempt to verify the reported stressors.  Additionally, 
while the clinical records repeatedly reflect an assessment 
of PTSD, current psychiatric examination is also desirable.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).   

Mitral Valvular Heart Disease.  Service medical records show 
that the veteran was hospitalized in June 1956 and treated 
for suspected rheumatic fever, although the final diagnosis 
was acute tonsillitis due to hemolytic streptococcus with no 
final confirmation of  rheumatic fever.  It is also pertinent 
to note that, during this service hospitalization, the 
veteran gave a pre-service history of treatment for rheumatic 
fever.  Additional service medical records contain various 
abnormal heart findings; while a cardiology consultation in 
August 1974 resulted in an observation that there were no 
good physical findings on examination for mitral stenosis.  
That latter clinician explained that there were borderline or 
abnormal electrocardiogram and X-ray findings and future 
testing was recommended.  Post-service medical evidence 
includes a diagnosis of mitral valvular heart disease and 
treatment included  surgical replacement of the defective 
valve by a prosthesis.  The veteran is now seeking service 
connection for mitral valvular heart disease and the abnormal 
and borderline findings in service raise a medical question 
as to in-service onset of mitral valvular heart disease or, 
if pre-existing, whether such was aggravated during service.  
A medical examination and opinion are required to resolve 
this matter.  Id.  

Sacral Injury.  The RO issued a VCAA notice letter in March 
2001.  The veteran's claim for service connection for 
residuals of a sacral injury was received in August 2001.  
There is no evidence that he has been sent a VCAA notice 
letter on this issue.  This procedural defect must be 
corrected.  Pelegrini, supra; Disabled American Veterans, 
supra.  

Sacral Injury and Degenerative Joint Disease of the Thoracic 
Spine with Wedge Deformity at Vertebra T-9.  The veteran 
contends that he has these disabilities as the result of a 
fall and injury, which also caused the service-connected 
pilonidal cyst.  He is also service-connected for a 
lumbosacral strain.  To comply with the current requirements 
of VCAA, medical opinions should be obtained.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

The issues of entitlement to service connection for ulcers; 
tinnitus; PTSD; mitral valvular heart disease; residuals of a 
sacral injury; degenerative joint disease of the thoracic 
spine with wedge deformity at vertebra T-9; and entitlement 
to a disability rating in excess of 10 percent for a 
pilonidal cyst, including review of the rating by analogy, 
are REMANDED for the following:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  

a.  Specifically, the RO should issue a 
VCAA notice letter which requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claims, or something to the effect that 
he should "give us everything you've got 
pertaining to your claims."  38 C.F.R. 
§ 3.159(b)(1); Pelegrini, at 120, 121.  

b.  Also, as to the claim for service 
connection for residuals of a sacral 
injury, the veteran should be told that 
service connection is only granted for 
chronic disability or actual residuals of 
the injury and that he needs to submit 
evidence of a residual disability.  

2.  The veteran should be afforded a VA 
gastrointestinal examination.  The claims 
folder should be made available to the 
examiner prior to the evaluation.  
Following a review of the relevant medical 
evidence in the claims file, obtaining the 
medical history, the clinical examination, 
and any tests that are deemed necessary, 
the examiner is asked to opine whether it 
is at least as likely as not (a 50 percent 
or greater probability) that any upper  
gastrointestinal disorder that may 
currently be present, to include peptic 
ulcer disease, began during or as a result 
of some incident of service.  The 
clinician should provide a rationale for 
any opinion expressed.  

3.  The veteran should be afforded a VA 
ear examination.  The claims folder should 
be made available to the examiner prior to 
the evaluation.  Following a review of the 
relevant medical evidence in the claims 
file, obtaining the medical history, the 
clinical examination, and any tests that 
are deemed necessary, the examiner is 
asked to opine whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the veteran's tinnitus 
began during or as a result of some 
incident of active duty, to include 
excessive noise exposure associated with 
his military duties.  The clinician should 
provide a rationale for any opinion 
expressed.  

4.  The RO should schedule an examination 
for the purpose of evaluating the current 
severity of his service-connected 
pilonidal cyst.  The claims folder should 
be made available to the examiner.  The 
examiner should (a) describe the pilonidal 
cyst in detail; and (b) specifically note 
whether the pilonidal cyst affects the 
functioning of any adjacent or related 
parts; and (c) specifically state whether 
the cyst affects the sacrum in its 
structure or function.  Any indicated 
tests should be accomplished.  

5.  The RO should schedule an examination 
of the veteran's spine.  The claims folder 
should be made available to the examiner.  
Following a review of the relevant medical 
evidence in the claims file, obtaining the 
medical history, the clinical examination, 
and any tests that are deemed necessary, 
the examiner is asked to opine (a) whether 
it is at least as likely as not (a 50 
percent or greater probability) that the 
veteran has any residuals of an in-service 
injury to the sacrum; and (b) whether it 
is at least as likely as not that any 
disability of the thoracic spine that may 
be present began during or as the result 
of any incident of service, to include 
trauma.  The clinician should provide a 
rationale for any opinion expressed.  

6.  The RO should ask the veteran for the 
names of fellow servicemen killed or 
injured in the incidents he has described.  

7.  Whether the veteran responds or not, 
after a reasonable time, the RO should 
forward a copy of the veteran's personnel 
record (Air Force) AF Form 7 and a copy of 
his May 2000 stressor statement, with 
attachments, to the United States Armed 
services Center for Unit Records Research 
(CURR) and request verification of the 
stressors listed by the veteran.  

8.  If and only if an in-service stressor 
is verified, the veteran should be 
afforded a VA PTSD examination.  The 
claims folder should be made available to 
the examiner prior to the examination.  
Following a review of the relevant medical 
and psychiatric evidence in the claims 
file, obtaining the medical history, the 
mental status examination, and any tests 
that are deemed necessary, the examiner is 
asked to opine whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the veteran's PTSD is 
linked to the verified in-service 
stressor(s).  The psychiatrist is 
requested to provide a rationale for any 
opinion expressed.  

9.  The veteran should be scheduled for a 
VA cardiovascular examination.  The claims 
folder should be made available to the 
examiner prior to the evaluation.  
Following a review of the relevant medical 
evidence in the claims file, to include 
the service medical records in their 
entirety; obtaining the medical history, 
the cardiovascular examination, and any 
tests or diagnostic studies that are 
deemed necessary, the examiner is asked to 
opine (a) whether it is at least as likely 
as not (a 50 percent or greater 
probability) that the veteran's mitral 
valvular heart disease began during or is 
causally linked to any finding recorded 
during service, to include the 
hospitalization for suspected rheumatic 
fever and the abnormal cardiovascular 
findings recorded during service.  Since 
it is apparent from the record that the 
veteran was treated for rheumatic fever 
prior to service, the examiner is also 
requested to address the question of 
whether the veteran's the veteran's mitral 
valvular heart disease pre-existed service 
and, if so, whether it was aggravated 
during service.  The clinician is advised 
that aggravation is defined for legal 
purposes as a chronic worsening of the 
underlying condition versus  temporary 
flare-ups of symptoms.  The cardiologist 
is requested to provide a rationale for 
any opinion expressed.  

10.  Thereafter, the RO should 
readjudicate these claims in light of the 
evidence added to the record since the 
last supplemental statement of the case 
(SSOC).  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a SSOC.  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals









 Department of Veterans Affairs


